In The
                                   Court of Appeals
                          Seventh District of Texas at Amarillo

                                           No. 07-22-00074-CV


                              IN THE INTEREST OF E.J.H., A CHILD

                              On Appeal from the 316th District Court
                                     Hutchinson County, Texas
                   Trial Court No. 44,559, Honorable James M. Mosley, Presiding

                                             June 29, 2022
                                  MEMORANDUM OPINION
                          Before QUINN, C.J., and PARKER and DOSS, JJ.


       This is an appeal from the trial court’s final order terminating the parental rights of

K.K. to her child, E.J.H. In presenting this appeal, appointed counsel filed an Anders brief

in support of a motion to withdraw.1 We affirm the trial court’s order but defer ruling on

counsel’s motion to withdraw.

       K.K. and J.H. are the parents of E.J.H. Both parents have a very long history of

methamphetamine use. Both also had their parental rights to other children terminated

due to drug abuse.


       1   Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967).
       E.J.H. was born prematurely on January 26, 2021. The State removed the child

from her care at birth due to “neglectful supervision” and K.K.’s admission to drug use

while pregnant. Additionally, the child evinced symptoms of drug withdrawal when born.

       Though assigned a service plan to regain possession of the child, K.K. provided

no proof of compliance or employment. Furthermore, K.K. and J.H. lived in a small

camper parked in a friend’s driveway. By the time of the final hearing, K.K. had moved in

with a man named Kenneth.          However, K.K. had not maintained contact with the

Department, and the caseworker had been unable to determine the suitability of that

home for children.

       K.K. tested positive for methamphetamine in April 2021, following several negative

screens. Thereafter, she submitted to no further testing, despite repeated requests that

she do. Other evidence illustrated that her visits with the child were sporadic and her

caseworker ultimately found her jailed due to her possessing drugs and drug

paraphernalia.

       At the close of the hearing, the trial court terminated K.K.’s parental rights to E.J.H.

on several grounds, including subsection (E) of § 161.001(b)(1) of the Texas Family

Code. Thereafter, she timely perfected an appeal and received appointed counsel.

Again, the latter filed an Anders brief after failing to uncover any arguable issues meriting

review.

       The procedures set forth in Anders v. California, pertaining to a non-meritorious

appeal of a criminal conviction, are applicable to the appeal of an order terminating

parental rights. See In re A.W.T., 61 S.W.3d 87, 88 (Tex. App.—Amarillo 2001, no pet.)

(per curiam). The brief filed by appointed counsel here meets the requirements of Anders


                                              2
by presenting a professional evaluation of the record and demonstrating why there are

no arguable grounds for reversal of the termination order. So too did counsel move to

withdraw, provide K.K. with copies of the brief and appellate record, and notify her of her

right to file a pro se response if she cared to. Id. By letter, this Court also notified K.K. of

the situation and granted her opportunity to file a response to counsel’s brief by May 16,

2022. She has yet to file one or otherwise correspond with the Court.

        We also independently examined the entire record to determine whether there

were any non-frivolous issues that might support a reversal on appeal. Stafford v. State,

813 S.W.2d 503, 511 (Tex. Crim. App. 1991) (en banc). None were found. On the other

hand, our analysis led us to conclude that clear and convincing evidence supported the

trial court’s finding under subsection (E).2 TEX. FAM. CODE. ANN. § 161.001(b)(1)(E)

(permitting termination when clear and convincing evidence shows that the parent

engaged in conduct or knowingly placed the children with persons who engaged in

conduct which endangers the children’s physical or emotional well-being). The litany of

evidence described earlier in the opinion required that conclusion. Again, K.K. had a long

history of addiction to methamphetamine and had three other children removed from her

care due to her abuse of that drug. Despite being afforded the opportunity to regain the

child, she continued using drugs, refused to test, failed to prove performance of any of

her services, failed to prove she had suitable housing or employment, failed to maintain

contact with the Department, failed to maintain regular visits with the child, and failed to



        2 Our independent review included a specific examination of the evidence supporting termination
under subsection (E). See In re N.G., 577 S.W.3d 230, 237 (Tex. 2019 (per curiam) (observing that due
process requires appellate review of evidence supporting grounds for termination under § 161.001(b)(1)(D)
and (E) even when another ground for termination is sufficient due to the potential collateral consequences
of findings under those subsections).
                                                    3
remain free from jail due to drug-related activity. Most importantly, the child’s evincing

symptoms of drug withdrawal at birth permits one to reasonably infer its exposure, if not

addiction to, drugs due to mother’s activity. Such conduct endangered the physical and

emotional well-being of the child. In re M.M., No. 07-19-00324-CV, 2020 Tex. App. LEXIS

2203, at *10–11 (Tex. App.—Amarillo Mar. 16, 2020, pet. denied) (mem. op.) (noting that

illegal drug use may support termination under subsection (E) since it exposes the child

to the possibility that the parent may be impaired or imprisoned and the decision to

engage in illegal drug use during the pendency of a termination suit, when the parent is

at risk of losing a child, supports a finding that the parent engaged in conduct that

endangered the child’s physical or emotional well-being); In re T.C., No. 07-18-00232-

CV, 2018 Tex. App. LEXIS 6768, at *7 (Tex. App.—Amarillo Aug. 23, 2018, pet. denied)

(mem. op.) (stating that “[d]rug use is also a course of endangering conduct and a parent

bears the responsibility to guard against potential dangers to a child”).

        Having examined the entire record, we agree with counsel that the record presents

no meritorious grounds for reversal. We affirm the judgment of the trial court terminating

K.K.’s parental rights. Due to counsel’s continuing responsibility to her client, we take no

action on her motion to withdraw.3



                                                                     Per Curiam




        3 An Anders motion to withdraw filed in the court of appeals, in the absence of additional grounds
for withdrawal, may be premature. In re P.M., 520 S.W.3d 24, 27 (Tex. 2016) (per curiam). Courts have a
duty to see that withdrawal of counsel will not result in prejudice to the client. Id. In light of In re P.M., we
call counsel’s attention to the continuing duty of representation through the exhaustion of proceedings,
which may include the filing of a petition for review in the Texas Supreme Court.
                                                       4